COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-10-195-CR





JOHN EDGAR DENOO	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 43RD DISTRICT COURT OF PARKER COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant John Edgar Denoo attempts to appeal the trial court’s judgment adjudicating him guilty of aggravated sexual assault of a child and sentencing him to twelve years’ confinement—the amount of time Denoo agreed to in his plea bargain with the State.  The trial court’s certification states that this “is a plea-bargain case, and [Denoo] has NO right of appeal” and that Denoo “has waived the right of appeal.”  
See
 Tex. R. App. P. 25.2(a)(2).  We notified Denoo by letter that his appeal was subject to dismissal based on the trial court’s certification unless he filed a response showing grounds for continuing the appeal.  
See
 Tex. R. App. P. 25.2(d), 44.3.  Denoo filed a response, but it fails to meet the requirements for appeal after a plea bargain set out in rule of appellate procedure 25.2(a)(2).  Therefore, we dismiss the appeal.  
See
 Tex. R. App. P. 43.2(f). 

PER CURIAM

PANEL:  MCCOY, J.; LIVINGSTON, C.J.; and MEIER, J.	

DO NOT PUBLISH

Tex. R. App. P. 47.2(b)

DELIVERED:  July 22, 2010

FOOTNOTES
1:See
 Tex. R. App. P. 47.4.